NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              ELIZABETH WEBSTER,
                Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7007
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 08-2940, Judge Robert N.
Davis.
             ___________________________

                Decided: June 15, 2011
             ___________________________

   PETER J. SEBEKOS, Law Office of Peter J. Sebekos, of
Niagara Falls, New York, argued for claimant-appellant.

   L. MISHA PREHEIM, Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, argued for respondent-
appellee. With him on the brief were TONY WEST, Assis-
WEBSTER   v. DVA                                       2


tant Attorney General, JEANNE E. DAVIDSON, Director,
and KIRK T. MANHARDT, Assistant Director. Of counsel on
the brief were DAVID J. BARRANS, Deputy Assistant Gen-
eral Counsel and JONATHAN E. TAYLOR, Attorney, United
States Department of Veterans Affairs, of Washington,
DC.
               __________________________

Before RADER, Chief Judge, LOURIE, and BRYSON, Circuit
                       Judges.
PER CURIAM.

    Elizabeth Webster, the widow of a veteran, seeks
compensation based on her husband’s death, which she
contends was service-connected. In this appeal, she
argues that the Court of Appeals for Veterans Claims
(“the Veterans Court”) improperly rejected her contention
that the Board of Veterans’ Appeals should have ordered
a medical opinion to be prepared in connection with her
claim. We affirm.

    Mrs. Webster’s husband, Gary L. Webster, served in
Vietnam during the 1960s as an active duty member of
the United States Army. He died of pancreatic cancer in
1998. Mrs. Webster subsequently sought Dependency
and Indemnity Compensation benefits for his death based
on her assertion that his death was service-connected.
Her theory of service connection was that Mr. Webster’s
exposure, while in Vietnam, to herbicides including Agent
Orange ultimately caused the pancreatic cancer that
resulted in his death.

    After proceedings before a regional office of the De-
partment of Veterans Affairs (“DVA”) and the Board of
Veterans’ Appeals, followed by a remand from the Veter-
ans Court for readjudication, the Board denied Mrs.
3                                            WEBSTER   v. DVA


Webster’s request for compensation. As part of its deci-
sion, the Board ruled, based on the evidence before it, that
the DVA was not required to obtain a medical opinion
with respect to the service-connection issue. The Board
also held that the DVA had not violated its duty to assist
the claimant because, based on the development of the
case already undertaken, there was “no reasonable possi-
bility that further assistance will aid in substantiating
her claim.”

    The Board noted that Mr. Webster’s disease did not
manifest itself until more than 20 years after his separa-
tion from service and concluded that “the record does not
contain any objective medical evidence that indicates that
[his disease was] linked to his period of active military
service, including herbicide and/or pesticide exposure
during service in the Republic of Vietnam.” The Board
held that medical treatise evidence submitted by Mrs.
Webster was general in nature and insufficient to support
her claim of causation.

    Mrs. Webster appealed that decision to the Veterans
Court. She argued that the DVA had violated its duty to
assist her when it failed to order a medical opinion that
might support her claim. The court noted that the DVA is
not required to order a medical opinion if “no reasonable
possibility exists that the medical opinion would aid in
substantiating her claim.” Because the court concluded
that a medical opinion would not aid Mrs. Webster in
substantiating her claim, the court rejected her argument
that an opinion should have been ordered.

    On appeal to this court, Mrs. Webster does not dis-
agree with the “no reasonable possibility” test articulated
by the Veterans Court. Rather, she argues that the court
erroneously relied on outdated precedents from before the
WEBSTER   v. DVA                                          4


enactment of the Veterans Claims Assistance Act of 2000
(“VCAA”), which expanded the scope of the DVA’s duty to
assist claimants. Under the proper standard, she con-
tends, the treatise evidence that she submitted should
have been regarded as sufficient to trigger the DVA’s duty
to order a medical opinion regarding the question whether
Mr. Webster’s disease was caused by his exposure to
Agent Orange.

    Mrs. Webster objects to the Veterans Court’s citation
of cases dealing with the “well-grounded claim” rule,
which at one time imposed a heavy evidentiary burden on
claimants before the DVA’s duty to assist the claimants
would be triggered. See Wallin v. West, 11 Vet. App. 509
(1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).
Congress abolished that rule in the VCAA and made clear
that the DVA had a duty to assist claimants unless no
reasonable possibility exists that such assistance would
aid in substantiating their claims.           38 U.S.C.
§ 5103A(a)(2); Wood v. Peake, 520 F.3d 1345, 1348 (Fed.
Cir. 2008); see also Waters v. Shinseki, 601 F.3d 1274,
1278-79 (Fed. Cir. 2010).

    Mrs. Webster’s objection to the court’s reference to the
well-grounded claim rule is well taken. That rule has
been legislatively overturned, and references to the stan-
dards that were used in applying that rule risk creating
confusion regarding the standard that applies to the
DVA’s responsibilities under the duty to assist imposed by
the VCAA. In this case, however, the citation of the “well-
grounded claim” cases in the Veterans Court’s opinion is
harmless, as it does not indicate that the court actually
applied an incorrect standard. The court articulated the
correct standard when it stated that a medical opinion is
not required if “no reasonable possibility exists” that the
opinion would aid in substantiating the claim, and the
5                                            WEBSTER   v. DVA


language that the court cited from the “well-grounded
claim” cases is not inconsistent with that test. Thus, the
court stated that the treatise evidence was “general in
nature” and that such evidence must not be “speculative”
and “inconclusive.”

    Mrs. Webster particularly objects to the court’s state-
ment that the treatise evidence “lacks the ‘degree of
certainty’ required by our prior caselaw.” While the
court’s allusion to the “prior caselaw” appears to refer to
the “well-grounded claim” cases, which do not set forth
the correct standard for assessing the DVA’s duties under
the VCAA, the phrase quoted by the court is itself not
incorrect as applied to the particular issue in this case.
The court’s reference to the “degree of certainty” is taken
from a sentence in an earlier case providing that medical
treatise evidence is sufficient to trigger the DVA’s duty to
assist if it “discusses generic relationships with a degree
of certainty such that, under the facts of a specific case,
there is at least plausible causality based upon objective
facts.” Wallin, 11 Vet. App. at 514, quoting Sacks v. West,
11 Vet. App. 314, 317 (1998). We do not regard that
statement, at least as applied in this case, to be inconsis-
tent with the “no reasonable possibility” standard earlier
stated by the court. That is particularly true in light of
the court’s observation that the Board found the treatise
evidence to be “speculative, general, and inconclusive,”
and the court’s ultimate ruling that a medical opinion
could not assist Mrs. Webster in substantiating her claim.

    On this record, while we do not endorse the reference
to cases invoking the well-grounded claim rule in the
context of a case involving the post-VCAA duty to assist,
we conclude that the court’s reference to several of its
previous well-grounded claim cases did not have the effect
of altering the court’s application of the proper standard,
WEBSTER   v. DVA                                           6


which it articulated at the outset of its discussion of the
treatise issue. Because, in this context, our jurisdiction is
limited to review of the legal principles and rules applied
by the Veterans Court, we do not address the question
whether the court correctly held that, under the proper
legal standard, the particular evidence submitted in this
case should have been deemed sufficient to require the
DVA to order a medical opinion.

    No costs.

                       AFFIRMED